Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-18-00134-CV

                                IN INTEREST OF I.S.F.P., A CHILD

                     From the 451st Judicial District Court, Kendall County, Texas
                                       Trial Court No. 13-028
                              Honorable Bill R. Palmer, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Irene Rios, Justice

Delivered and Filed: May 30, 2018

DISMISSED

           The trial court signed a final judgment on February 5, 2018. Because appellants did not

file a motion for new trial, motion to modify the judgment, motion for reinstatement, or request

for findings of fact and conclusions of law, the notice of appeal was due to be filed on February

26, 2018. See TEX. R. APP. P. 26.1(b). A motion for extension of time to file the notice of appeal

was due on March 13, 2018. See TEX. R. APP. P. 26.3. Although appellants filed a notice of appeal

within the fifteen-day grace period allowed by Rule 26.3, they did not file a motion for extension

of time.

           A motion for extension of time is necessarily implied when appellants, acting in good faith,

file a notice of appeal beyond the time allowed by Rule 26.1 but within the fifteen-day grace period

provided by Rule 26.3 for filing a motion for extension of time. See Verburgt v. Dorner, 959
                                                                                      04-18-00134-CV


S.W.2d 615, 617 (Tex. 1997) (construing the predecessor to Rule 26). However, the appellants

must offer a reasonable explanation for failing to file the notice of appeal in a timely manner. See

id.; TEX. R. APP. P. 26.3, 10.5(b)(1)(C).

       We therefore ordered appellants to file a response on or before May 4, 2018 presenting a

reasonable explanation for failing to file the notice of appeal in a timely manner. We warned

appellants that if they failed to respond within the time provided, the appeal will be dismissed. See

TEX. R. APP. P. 42.3(c).

       Appellants have not filed a response. Accordingly, this appeal is dismissed.

                                                  PER CURIAM




                                                -2-